Citation Nr: 0816655	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  04-41 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1949 to January 
1950 and from September 1950 to November 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that the RO determined that the veteran had 
submitted new and material evidence to reopen his claim in an 
October 2007 supplemental statement of the case.  The 
veteran's claim was then considered and denied on a de novo 
basis at that time.  

However, a determination on whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider an underlying claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156a (2002).  Therefore, the issue 
remains characterized as described on the first page of this 
decision.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
bilateral hearing loss was denied in a November 1978 rating 
decision of the regional office; the veteran did not take 
steps to timely appeal this decision.  

2.  Evidence submitted since the most recent final denial of 
the veteran's claim includes information that was not 
previously considered, and which establishes a fact necessary 
to substantiate the claim, the absence of which was the basis 
of the previous denial.  

3.  The evidence includes credible testimony regarding an 
acoustic trauma during service, medical evidence of a current 
hearing loss, and a medical opinion that establishes a nexus 
between the acoustic trauma in service and the current 
hearing loss.  


CONCLUSIONS OF LAW

1.  The November 1978 decision that denied entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2007). 

2.  The veteran has submitted new and material evidence to 
reopen his claim for service connection for bilateral hearing 
loss.  38 C.F.R. § 3.156(a) (2007).

3.  The veteran's bilateral hearing loss was incurred due to 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303(a), 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failure in the 
duty to notify or duty to assist is harmless error, as it has 
failed to result in any prejudice to the veteran. 

Service Connection

The veteran contends that he has developed bilateral hearing 
loss as a result of acoustic trauma sustained during active 
service.  He argues that his unit was participating in the 
making of a training film in 1949 when some explosives 
accidently went off before the soldiers could move to a safe 
distance.  The veteran states that he has experienced hearing 
loss since this acoustic trauma and believes that his current 
problem is the result.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has held that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, the record indicates that entitlement to 
service connection for bilateral hearing loss was initially 
denied in a November 1978 rating decision.  This decision 
noted that the veteran's service medical records were missing 
and presumed destroyed.  However, it further noted that post 
service hearing loss was first shown by medical evidence 
dated 1969.  The decision found that in the absence of 
evidence to establish a hearing loss in service, service 
connection was denied.  

The veteran was notified of this decision in a November 1978 
letter and provided with his appellate rights.  He did not 
initiate an appeal by submitting a notice of disagreement.  
Therefore, the November 1978 decision is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly 
presented evidence is presumed to be credible for purposes of 
determining whether or not it is new and material.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

The Court has stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  In this case the most 
recent final denial of the veteran's claim is a March 2001 
rating decision that determined the veteran had not submitted 
new and material evidence to reopen his claim for service 
connection for bilateral hearing loss.  

The evidence received since March 2001 includes duplicate 
copies of private medical records that were previously 
considered, a report of a VA hearing examination conducted in 
February 2003, various lay statements, an April 2007 medical 
opinion from a private doctor, and the transcript of a 
hearing conducted at the RO in April 2008.  

The Board finds that the April 2008 sworn testimony of the 
veteran and his wife, an April 2006 lay statement from L.V., 
and the April 2007 medical opinion all constitute new and 
material evidence.  The November 1978 rating decision denied 
the veteran's claim on the basis that there was no evidence 
of hearing loss during service.  The veteran testified that 
he has experienced hearing loss since a 1949 explosion in 
service during the making of a training film.  His wife also 
testified that she married him shortly after service and 
noticed a hearing loss at that time.  The Board finds that 
this evidence is new, in that while the November 1978 rating 
decision considered the veteran's claim for hearing loss 
since 1949, the information pertaining to the circumstances 
of the injury were not before the decision makers at that 
time.  It is also material, in that it tends to prove the 
merits of the claim as to an essential element that was a 
specified basis for the last disallowance of the claim; in 
this case the absence of a disability in service.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).  His testimony is also 
presumed to be credible.  Therefore, as the evidence is both 
new and material, the veteran's claim is reopened, and the 
Board will now consider the veteran's claim on a de novo 
basis.  

At this juncture, the Board notes that the veteran's service 
medical records are missing and presumed to have been 
destroyed in a fire.  The VA has a heightened duty to assist 
the veteran when records are missing and presumed to have 
been destroyed.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

After consideration of the evidence of record, the Board 
finds that entitlement to service connection for bilateral 
hearing loss is warranted.  

The veteran has testified that he sustained an acoustic 
trauma during a 1949 explosion while his unit was 
participating in a training film.  He argues that he has 
experienced hearing problems ever since this injury.  The 
Board notes that the veteran is competent to testify as to 
having been exposed to this trauma, and as to having 
experienced hearing problems immediately afterward.  
Furthermore, the Board finds that the veteran's testimony is 
credible.  His testimony is further supported by a May 1949 
article from the Ft. Benning newspaper about the making of 
the training film.  The veteran's first DD 214 confirms that 
he was stationed at Ft. Benning.  The Board finds that this 
constitutes evidence of an inservice occurrence of an injury.  

The current evidence also includes the report of a hearing 
test conducted at a VA facility in February 2003.  The 
findings of this test show that the veteran had auditory 
thresholds of 85 decibels at 1000 Hertz for the right ear and 
90 decibels at 1000 Hertz for the left ear.  He also had 
speech recognition scores of 20 percent for the right ear and 
zero percent for the left ear.  The diagnosis was 
sensorineural hearing loss.  These test results demonstrate 
that the veteran currently has hearing loss as defined by 
38 C.F.R. § 3.385.  

Finally, the veteran has submitted an April 2007 statement 
from his private otolaryngologist.  This doctor opines that 
the veteran has had severe hearing loss since 1949 due to 
marked noise induced hearing loss from guns and other weapons 
of war.  This opinion constitutes evidence of a nexus between 
the veteran's current hearing loss and the injury he 
sustained during service.  It is further bolstered by the 
testimony of the veteran's wife stating that the veteran has 
had hearing loss since discharge from service, and the lay 
statement from L.V. saying that he has known the veteran 
since the mid 1950s and that he had hearing loss at that 
time.  Therefore, as there is evidence of an acoustic trauma 
in service, current hearing loss, and a nexus between this 
trauma and the hearing loss, entitlement to service 
connection is warranted.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for bilateral hearing 
loss. 

Entitlement to service connection for bilateral hearing loss 
is granted.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


